JONES, District Judge.
The defendant is charged with violation of Section 1364.401 of Maximum Price Regulation 169. After referring to said section, the complaint avers:
“5. From October 2, 1944, to and including June 30, 1945 the defendant did sell and deliver, at wholesale, various quantities of beef and veal carcasses or wholesale cuts at prices in excess of the maximum prices permitted to be charged therefor under the provisions of said Regulation.”
“7. Three times the aggregate amount by which the prices so charged and received by the defendant, in all of the above transactions, exceeds the aggregate maximum prices permitted under the Regulation aforesaid, equals, $1846.68.”
A more definite statement or bill of particulars has been requested in the following matters:
“(a) By stating by schedule and section number the applicable price schedules for each classification of beef or veal alleged to have been sold in excess of ceiling prices.
“(b) By stating how the sum of $615.56, the alleged aggregate amount charged and *139received by defendant in excess of the maximum prices permitted by Revised Maximum Price Regulation 169, is made up.”
In Bowles v. National Erie Corporation, D.C.Pa.,1944, 3 F.R.D. 469, the court held (Syl. 4) :
“In price administrator’s action for violation of the Emergency Price Control Act, defendant was entitled to bill of particulars showing authorized price schedules, prices at which defendant sold, times of sales and how sums allegedly received in excess of maximum prices were made up.”
In Bowles v. Schultz, D.C.N.H.,1944, 54 F.Supp. 708, it was held that defendants were entitled to a bill of particulars showing what kind of meat was sold and the maximum price permitted by the regulations.
Bill of particulars or a more definite statement will expedite further proceedings in this case, and the motion will be granted.